Title: William P. Newby to Thomas Jefferson, 22 April 1815
From: Newby, William P.
To: Jefferson, Thomas


          Dear Sir  Culpeper CtHouse 22nd April 15
          It affords me grate pleasure to acknowledge the reciept of your lettar, I wish most earnestly that it was in my power to decide at this time whether it will be possible for me to engage in your business or not, Should you not hear from me by the 20th Augt it will be out of my power to Comply, my Farther died Some time in March and left me a very multiply,d estate to Settle there being Several very heavy Chancery Suits in which he was a party, and yet undetermin’d, I Should have answerd you before this, but the mortallity has been So greate in my family it really has never been in my power,
          The prevelant Complaint is Still raging very much in this County, be assurd my anxiety is very greate to live with you, and Shall at all times consider my Self under many obligations to you for your attention to my Sitewation, be pleas,d to except my best wishes for your health & happiness,
          I am dear Sir yours very Respectfully.Wm P Newby
        